NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0307n.06

                                       Case No. 19-1759

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                 May 29, 2020
                                                                             DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,                       )
                                                 )
         Plaintiff-Appellee,                     )
                                                 )         ON APPEAL FROM THE UNITED
 v.                                              )         STATES DISTRICT COURT FOR
                                                 )         THE EASTERN DISTRICT OF
 TOMMY LEE JONES,                                )         MICHIGAN
                                                 )
         Defendant-Appellant.                    )                      OPINION
                                                 )


BEFORE: SILER, MOORE, and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. Child pornography extensively hurts the child victims

depicted. It creates a permanent record of the child’s abuse that repeatedly harms the child each

time someone trades in those images. The modern realities of the internet exacerbate those harms

by exponentially increasing how easily others may access and trade those images. Congress

acknowledges this, put in place harsh penalties for those trafficking in child pornography, and in

fact requires district courts to impose restitution orders for those who violate particular child

pornography offenses. The sentencing guidelines also recognize the severity of these crimes and

provide sentencing enhancements specifically for those convicted of child pornography crimes.

       After his conviction for child pornography offenses, Tommy Lee Jones now finds himself

in the crosshairs of Congress’s enactments and the sentencing guidelines. On appeal, he urges us

to find the district court erred when it enhanced Jones’s sentence and when it imposed on him a

restitution order for his offenses. But we cannot find in Jones’s favor. So we AFFIRM.
Case No. 19-1759, United States v. Jones


                                                  I.

       In late 2015, FBI Agent Raymond Nichols investigated those using Ares—an internet-

based, peer-to-peer file-sharing program—to share child pornography. United States v. Jones,

747 F. App’x 348, 350 (6th Cir. 2018). He found several files “shared by a single computer” with

identifying information “known to be associated with child pornography.” Id. The FBI traced the

files to an IP address belonging to Tommy Lee Jones. They then learned that Jones pleaded guilty

in 1991 “to attempt[ing] to engage in sexual conduct with” his sister (E.J.) “who at the time was

under 13 years of age.” (A.R. 8-1, PSR, PageID 9 (labeling this a conviction for “Gross Sexual

Imposition”).) So the FBI executed a search warrant for Jones’s home. Jones, 747 F. App’x at

351.

       At Jones’s home, the FBI found various files of child pornography (including files Agent

Nichols had identified during his online investigation) on a laptop and placed in a “‘share’ folder

on the laptop’s desktop[.]” Id. Those files included child pornography videos depicting a

particular victim named “Vicky[.]” Id. at 352. An examination of the laptop revealed that “the

Ares program was set up so that other Ares users could download files from the ‘share’ folder, but

they could not add things to the folder or access other parts of the laptop’s hard drive.” Id. at 351.

       Agent Nichols and FBI Agent Lauren Williamson also interviewed Jones at the scene, and

Jones “admitted [to] using Ares to download child pornography, but he estimated that he had done

so ‘less than 100’ times.” Id. Jones then agreed to go with the agents to the FBI office for further

questioning. At the office, Jones waived his Miranda rights, agreed to an interview with FBI

Agent Michael Fitzgerald, and confirmed that he had pleaded guilty in 1991 “to a sexual offense

involving a young family member[.]” Id. And Jones explained that he had a sexual relationship
Case No. 19-1759, United States v. Jones


with his twenty-one-year-old stepdaughter that began when she was sixteen and that she was then

pregnant with his child. Id.

       After an indictment and a trial, a jury convicted him for advertising, distribution, and

receipt of child pornography in violation of 18 U.S.C. §§ 2251(d) and 2252A(a)(2). Id. at 350.

A probation officer prepared Jones’s Presentence Report (PSR) and recommended the district

court enhance Jones’s sentence five levels for “engag[ing] in a pattern of activity involving the

sexual abuse or exploitation of a minor” under United States Sentencing Guidelines § 2G2.2(b)(5).

(A.R. 8-1, PSR, PageID 8 (citing U.S.S.G. § 2G2.2(b)(5)).) The district court agreed and enhanced

Jones’s sentence five levels for the pattern-of-activity enhancement. It based that enhancement in

part on Jones’s sexual relationship with his stepdaughter. Jones, 747 F. App’x at 350. It sentenced

Jones to 660 months’ imprisonment and ordered Jones to pay $10,000 in restitution to a trust for

Vicky. Id. at 352.

       Then came Jones’s first appeal. We rejected Jones’s various challenges to his conviction.

But we vacated Jones’s sentence and remanded for resentencing. We found that the trial court

erred in enhancing Jones’s sentence under § 2G2.2(b)(5) based solely on the “presentence report’s

recommendations without further consideration or fact finding.” Id. at 359. The government had

conceded as much on appeal but contended that the trial court could have relied on other evidence

to apply the enhancement. We decided, however, that those alternative theories “are better

reserved for the district court on remand, because they involve questions of fact that the district

court clearly did not resolve during the initial sentencing hearing.” Id.

       We also found that the district court had “failed entirely to explain its [] restitution award,

[so] we c[ould ]not engage in meaningful appellate review.” Id. at 360–61. So we instructed the
Case No. 19-1759, United States v. Jones


district court on remand to “redetermine the amount of restitution and provide sufficient analysis”

for that determination. Id. at 361.

        On remand, a different district judge resentenced Jones. To do so, the court considered

whether it should once again enhance Jones’s sentence under § 2G2.2(b)(5). The government

argued the court should for two reasons. First, the government pointed to a photograph depicting

oral sex allegedly between an adult male and a female child (Jones’s step-daughter as a minor).

Second, the government argued that the basis for Jones’s 1991 conviction could also satisfy

§ 2G2.2(b)(5). It explained that though Jones “was [originally] charged . . . with attempted

rape[,]” “the case was pled down to gross sexual imposition.” (R. 176, Resentencing Tr., PageID

2477.) And a police report detailed the allegations—four instances of Jones’s sexual conduct with

a minor (his sister)—that initiated the investigation that led to the 1991 conviction. And the

government argued that Jones’s 1991 guilty plea to the lesser charge “corroborated” the allegations

in the report. (Id. at 2479.)

        Jones, however, urged the court to find § 2G2.2(b)(5) inapplicable for four reasons. First,

he argued that the photograph offered by the government cannot serve in part as a basis for the

sentencing enhancement. He explained that the “production of pornography” (the photograph) is

the type of action—“trafficking in material relating to the sexual abuse or exploitation of a

minor”—that falls outside the enhancement’s scope. (Id. at 2479–80 (referencing § 2G2.2(b)(5)

cmt. n.1).)

        Second, Jones explained that the photograph the government referenced did not in fact

depict him and a minor victim. It instead depicted “an adult . . . [and] the adult’s husband[.]” (Id.

at 2481.) As support for his position, he used his sister-in-law’s affidavit in which she swore that

she believed the photograph depicted her and her husband (both as adults). Third, Jones argued
Case No. 19-1759, United States v. Jones


that the government failed to show that his 1991 conviction “comes within” the enhancement’s

scope. (Id. at 2486.)

          Last, Jones argued against the reliability of the allegations described in the police report

connected to the 1991 conviction given the complainant’s age then and the uncertainty over the

procedures the officers used to obtain those statements. He also “maintain[ed]” that he “denied

ever sexually abusing his sister[.]” (Id. at 2471 (explaining that he “maintain[ed]” the objections

raised in his Presentence Report); A.R. 8-1, PSR, PageID 11.) To support that position, he asserted

that “his sister later admitted” Jones never sexually abused her. (A.R. 8-1, PSR, PageID 11; see
id. at 9 (noting “the government indicated the defendant has produced no evidence that the victim

. . . later admitted she had lied”).) But E.J. could not testify because she passed away in 2002. (Id.

at 11.)

          After hearing from both parties, the district court again enhanced Jones’s sentence under

§ 2G2.2(b)(5) based on the E.J.’s allegations—that Jones “ha[d] the minor victim touch [Jones’s]

penis and [also] fondl[ed] the victim while the victim touched him”—described in the police

report. (R. 176, Resentencing Tr., PageID 2486–87 (explaining that the past conviction and the

police report “alone” allowed the court to “find that [the sentencing enhancement] has been

satisfied” and so the court need “not . . . consider the photograph or production of pornography or

any conduct with the stepdaughter”).) The court acknowledged that the police report contains

hearsay and lacks any quoted language which leaves the reader to guess what the minor said and

what the adult police officer wrote. But the court explained “that law enforcement officers are

charged with the responsibility of accurately transmitting statements” and the court considered that

factor when evaluating the statement’s trustworthiness. (Id. at 2488.) The court also reasoned

that, despite the complainant’s age, her allegations “[were] very specific[,]” they “refer[red] not to
Case No. 19-1759, United States v. Jones


one, but [to] multiple occasions[,] and the number of times is fairly specific as well.” (Id. at 2486–

87.) And although Jones “was not convicted of” the acts detailed in the report, “he did in the

context of th[at] investigation end up pleading guilty to . . . conduct that was sexually related in

some kind . . . [and that] reflects the defendant’s acknowledgement that he engaged in sexually

inappropriate conduct of some kind involving th[e] minor” victim. (Id. at 2487.) So the court

found that “there are indicia of trustworthiness in th[e] [police report’s] statement[s]” that allowed

the court to rely on the report to impose the enhancement. (Id. at 2486–88 (explaining that “the

Court does believe that it can credit th[e] statement”).)

       After ruling on the enhancement, the court heard the parties’ arguments on restitution.

Jones asked the court to assess “no restitution” because he argued that the court could not find the

required causation between Jones’s actions and the harm Vicky suffered. (Id. at 2502–03; see also
id. at 2501 (explaining that Jones “didn’t actively do anything except [] have the Ar[]es

[program] which passively allow[ed the distribution of child porn depicting Vicky] to occur”).)

The government flagged for the court that Vicky’s attorneys requested “10,000 dollars” as

restitution and that the government “submitted [its] paperwork in support of that[.]” (Id. at 2500.)

In response to Jones, the government also explained that “restitution’s mandatory . . . under the

statute.” (Id. at 2507.) And it responded to Jones’s causation argument. It explained that Ares

users could turn off sharing and continue to use the program. But “in the world of child

pornography,” users choose not to and purposefully label their files with names “known by people

with a sexual interest in children[.]” (Id. at 2509–10 (explaining that those names included the

child’s age and specific acts depicted).) So Jones did act. By “leaving his network open and by

virtue of the titles” of Jones’s files, Jones “was advertising to others that he had [videos depicting

Vicky] available to download.” (Id. at 2510.)
Case No. 19-1759, United States v. Jones


       The court found causation. The court acknowledged that

       it’s almost impossible if not impossible for someone who’s been victimized through
       the production of pornography to establish specific harm that’s linked to a particular
       individual who later views it other than the fact that the victim knows that people
       unidentified will view the pornography and that creates undoubtedly psychic
       harm[.]

(Id. at 2504; see also id. at 2521.) Given that reality, the only way to “link” the harm and the

defendant’s actions in those kinds of cases is “through the principle that the victim suffers

continued psychic harm as a result of knowing that people such as the defendant continue to view

and make available and transmit these terribly destructive images[.]” (Id. at 2521–22; see also id.

at 2504.) “[I]n that sense[,]” the court explained, “there is causation . . . sufficient to satisfy”

relevant precedent. (Id. at 2522.)

       The court calculated the appropriate restitution in light of its causation finding. It reasoned

that a “rational” method to reach the appropriate restitution amount in a case like this one “would

be to take the total amount of the loss and divide into that the total number of claims.” (Id. at 2521;

see also id. at 2504–05.) Noting that Vicky’s attorney claimed “4,462,040 dollars” as Vicky’s

“total amount of loss[,]” the court divided that total by 600 (the total “standing orders for

restitution”) to arrive at the restitution amount “of 7,436 dollars.” (Id. at 2504, 2521.)

       The court then resentenced Jones. To do so, it heard from both parties on the factors under

18 U.S.C. § 3553. The court then balanced those factors itself and explained how the factors

weighed in Jones’s case. As part of its resentencing, the court had also noted that Jones faced a

guideline range of 1,800 months. Despite that guideline, the court varied downwards and

resentenced Jones to 360 months’ imprisonment. Jones appeals.
Case No. 19-1759, United States v. Jones


                                                 II.

         On appeal, Jones asks us to again vacate his sentence and to vacate the court’s restitution

order.

                                                 A.

         “We review sentencing decisions for reasonableness ‘under a deferential abuse-of-

discretion standard.’” United States v. Berringer, 393 F. App'x 257, 260 (6th Cir. 2010) (quoting

Gall v. United States, 552 U.S. 38, 41 (2007)). A defendant’s sentence must be both procedurally

and substantively reasonable. See United States v. Paull, 551 F.3d 516, 526 (6th Cir. 2009).

         Jones lodges a procedural challenge against his sentence. He urges us to vacate his

sentence because the district court erred when it applied the sentencing enhancement under

§ 2G2.2(b)(5). Jones supports his position with two reasons. First, Jones argues that his 1991

conviction cannot qualify as a basis for the sentencing enhancement. Second, he claims that the

police report “does not possess the requisite minimum indicia of reliability to support the . . .

enhancement[.]”1       (Appellant’s Br. at 11–12.)     That “unreliability[,]” Jones claimed, “is

exacerbated” by E.J.’s age at the time of the allegations. (Id. at 13.) He takes the position that

police reports are fundamentally unreliable and that “renders” the hearsay information in the report

“inadmissible, regardless of whether proffered pursuant to” Federal Rules of Evidence 803(6) or

803(8). (Id. at 12.)




         1
          The government interprets Jones’s opening brief as arguing “that the district court could
not rely on E.J.’s statements [because] . . . the statements would be inadmissible under the Federal
Rule[s] of Evidence[.]” (Appellee’s Br. at 12.) But Jones acknowledges in his reply brief that a
court may look to evidence usually inadmissible at trial during sentencing. He clarifies that he
mentioned those rules in his opening brief because, although courts may rely on that evidence for
sentencing, it may do so only if that evidence is reliable. So we interpret Jones to argue not that
the Federal Rules of Evidence should apply to sentencings but that any evidence used for
sentencing purposes (including those otherwise inadmissible at trial) must be reliable.
Case No. 19-1759, United States v. Jones


        Section 2G2.2(b)(5) provides for a five-level enhancement “[i]f the defendant engaged in

a pattern of activity involving the sexual abuse or exploitation of a minor[.]” “[A]ny combination

of two or more separate instances of the sexual abuse or sexual exploitation of a minor by the

defendant” no matter if that conduct led to a conviction qualifies as a “[p]attern of [that] activity[.]”

§ 2G2.2 cmt. n.1. And “conduct described in” various federal criminal statutes or “an attempt or

conspiracy to commit” those federal crimes qualify as “[s]exual abuse or exploitation[.]” Id. But

“‘[s]exual abuse or exploitation’ does not include possession, accessing with intent to view,

receipt, or trafficking in material relating to the sexual abuse or exploitation of a minor.” Id.

        To support a § 2G2.2(b)(5) enhancement, “[t]he district court is permitted to find facts . . .

by a preponderance of the evidence.” United States v. Hammond, 637 F. App’x 897, 901 (6th Cir.

2016); see also Berringer, 393 F. App’x at 262 (describing this as “a factual determination that the

sentencing court need find only by a preponderance of evidence”). The district court may look

beyond Shepard-approved documents and even “routinely rely on hearsay for the factfinding part

of a sentencing decision.” United States v. Armstrong, 920 F.3d 395, 398 (6th Cir. 2019); see also

Hammond, 637 F. App’x at 901. The information used need only have a “sufficient indicia of

reliability to support its probable accuracy.” U.S.S.G. § 6A1.3(a); see United States v. Davis, 751
F.3d 769, 778 (6th Cir. 2014). In other words, that information considered must have “some

evidentiary basis” that satisfies that “minimal . . . reliability” threshold. Armstrong, 920 F.3d at

398 (quoting United States v. Silverman, 976 F.2d 1502, 1504 (6th Cir. 1992)).

        “[W]e review [a district court’s] reliability decisions [during sentencing] under the highly

deferential, clearly erroneous standard.” Id.; id. at 398 n.2 (discussing United States v. Santana,

723 F. App’x 331, 337–38 (6th Cir. 2018)). We review findings of fact under that same standard.

Berringer, 393 F. App’x at 261. “A factual finding is clearly erroneous ‘when the reviewing court
Case No. 19-1759, United States v. Jones


on the entire evidence is left with the definite and firm conviction that a mistake has been

committed.’” Id. (quoting United States v. Lalonde, 509 F.3d 750, 763 (6th Cir. 2007)). And we

review the district court’s legal conclusions de novo. Id.

       Jones’s first argument fails. The district court based its decision to enhance Jones’s

sentence under § 2G2.2(b)(5) on E.J.’s allegations detailed in the police report and not on the 1991

conviction. (R. 176, Resentencing Tr., PageID 2487 (explaining that the court “can credit th[e]

statement” in the police report and “based on this alone, a Court can find” the enhancement “has

been satisfied” and announcing that “based on the police report statements, the Court is going to”

apply the enhancement (emphasis added)).) The district court mentioned the 1991 conviction only

because it tended to support the veracity of the allegations in the police report. “Although [Jones]

. . . was not convicted” of the acts detailed in that report and while the court “d[id]n’t have the

definition[] of th[e] specific crime” for his 1991 conviction, that conviction “nonetheless reflects

the defendant’s acknowledgement that he engaged in sexually inappropriate conduct of some kind

involving this minor.” (Id.)

       The second reason Jones offers also fails. We have approved a sentencing court’s reliance

on a police report to make factual findings. In fact, we have found no clear error in a sentencing

court’s factual findings based at least in part on hearsay statements made in those reports.2


       2
          Jones asserts that hearsay information in police reports renders the reports insufficiently
reliable for sentencing purposes. He cites various cases from this and other circuits to support his
position. But every case he cites for that position is inapt.
       Most of those cases deal only with how a district court must apply hearsay rules in the
Federal Rules of Evidence during trial. See United States v. Orellana-Blanco, 294 F.3d 1143,
1149–50 (9th Cir. 2002); United States v. Pena-Gutierrez, 222 F.3d 1080, 1086–87 (9th Cir. 2000);
United States v. Mackey, 117 F.3d 24, 28–29 (1st Cir. 1997); Miller v. Field, 35 F.3d 1088, 1091
(6th Cir. 1994); United States v. Pazsint, 703 F.2d 420, 424–25 (9th Cir. 1983); United States v.
Orozco, 590 F.2d 789, 793 (9th Cir. 1979); United States v. Shoupe, 548 F.2d 636, 642 (6th Cir.
1977). But those hearsay rules do not apply during sentencing. United States v. Graham-Wright,
Case No. 19-1759, United States v. Jones


       For example, in United States v. Shipman, a panel of this court credited hearsay statements

in an unsworn police report over the defendant’s own sworn testimony to find the defendant did

in fact violate his supervised release. 215 F.3d 1328, 2000 WL 687686 (6th Cir. 2000) (table). In

that case, an FBI agent “alerted [a probation officer] to a recent carjacking in the area by a man

matching [the defendant’s] description” on the same day Shipman paid part of a fine imposed as

part of his supervised release. Id. at *1. Based on the FBI agent’s statements and those

circumstances, another police officer created an unsworn police report that the defendant violated

his supervised release by conducting the carjacking. Id. (explaining that probation officer “learned

through an FBI agent that a police report had been filed”). The district court had the chance to

examine the police report, hear testimony from the probation officer (not the officer who created

the police report), and hear the defendant’s sworn testimony contrary to the report. Id. at *2–4


715 F.3d 598, 601 (6th Cir. 2013) (explaining that the Federal Rules of Evidence “do not apply at
sentencing hearings”).
        The rest discuss only whether courts may use police reports when evaluating whether a
prior conviction qualifies as a predicate offense for the Armed Career Criminal Act (ACCA) or
the sentencing guidelines. See United States v. Diaz-Calderone, 716 F.3d 1345, 1350 (11th Cir.
2013); United States v. Thigpen, 456 F.3d 766, 770 (7th Cir. 2006).
        The Supreme Court held in Shepard v. United States that sentencing courts could not look
to police reports for enhancements under the ACCA. 544 U.S. 13 (2005). But Shepard restricted
its holding to the context of interpreting that particular statute. Id. at 26; see also, e.g., United
States v. Leekins, 493 F.3d 143, 149 (3d Cir. 2007) (explaining that Shepard “did not state that
police reports were inadmissible as a general matter in sentencing hearings”). Even after Shepard,
we have continued using police reports during sentencing outside the context of analyzing whether
a prior conviction qualifies as a predicate offense for a sentencing enhancement. Compare United
States v. Al-Cholan, 610 F.3d 945, 954–55 (6th Cir. 2010) (finding that a police report helped
corroborate hearsay testimony and both supported the district court’s “imposition of a sentence
enhancement under U.S.S.G. § 4B1.5(b) on the basis of ‘a pattern of activity involving prohibited
sexual conduct’”) with United States v. McGrattan, 504 F.3d 608, 611 (6th Cir. 2007) (looking
only to Shepard documents to determine whether a prior state conviction qualifies as a predicate
conviction for the fifteen-year mandatory minimum under 18 U.S.C. § 2252A(b)(1)). And we
have explained that “the district court is not limited to Shepard-approved documents” to determine
whether a defendant’s prior conduct satisfies § 2G2.2(b)(5)’s pattern-of-activity enhancement
because the district court may find facts in that context by a preponderance of the evidence. Davis,
751 F.3d at 778 (emphasis added).
Case No. 19-1759, United States v. Jones


(explaining that an FBI agent also testified to “the purported victim[’s] . . . ‘extensive criminal

history’” after Shipman alleged “the purported victim . . . had recanted” his earlier statements). It

“expressly found [Shipman’s contrary] testimony . . . unreliable and uncorroborated by other

evidence.” Id. at *3 (explaining that “Shipman’s credibility record before the district court was

doubtful”). So it found the police report “more reliable and trustworthy despite its hearsay nature”

and concluded the defendant violated his supervised release. Id. at *2–3 (emphasis added)

(“presum[ing]” without confirming that the police report “was corroborated . . . by the police on

the scene”). This court found “no clear error in the finding” that the defendant violated his

supervised release. Id. at *3.

       Despite permitting sentencing courts to make factual findings based on a police report’s

hearsay allegations, we have explained that “[w]e do not endorse the regular use of police reports

as evidence in sentencing determinations.” United States v. Jackson, 477 F. App’x 377, 379 (6th

Cir. 2012). And we have not taken the step of asserting that sentencing courts may find all police

reports inherently reliable. Shipman, 2000 WL 687686, at *4. Nor have we taken the step of

finding all police reports inherently unreliable.3 E.g., United States v. Ford, 571 F. App’x 378,


       3
         Jones urges us to find police reports categorically unreliable for sentencing purposes.
To support his position, Jones cites three cases: one Supreme Court case and two cases from the
Seventh Circuit. He asserts that those cases show the Supreme Court has already “rebuffed the
government’s request to premise a sentencing enhancement upon the contents of a police report”
and urges us to do the same. (Reply Br. at 2–3.)
        They do not. Jones again unsuccessfully cites Shepard, 544 U.S. at 13, for his position.
See supra note 3, at 11. The panel in the second case he cites found that the district court
appropriately used the categorical approach to analyze offenses listed in the defendant’s PSR to
find that the defendant’s “prior convictions were qualifying offenses” for the career offender
enhancement even though the defendant’s PSR “reference[d] underlying documents[.]” United
States v. Black, 636 F.3d 893, 897–99 (7th Cir. 2011). So that case also offers no support. And
the last case offers no support as well. The court in that case found the incident report included
“no information” that tended to support the sentencing enhancement—not that police reports
generally cannot support an enhancement. United States v. Sanchez, 507 F.3d 532, 538 (7th Cir.
2007) (emphasis added).
Case No. 19-1759, United States v. Jones


383 (6th Cir. 2014) (explaining that a victim’s unavailability at sentencing “does not bar” the

sentencing court from imposing a sentencing enhancement for an uncharged felonious assault

under U.S.S.G. § 2K2.1(b)(6)(B) “so long as reliable evidence, such as a 911 call or police

report[] supplies the requisite facts” (emphasis added)).

       Other courts agree. E.g., United States v. Padilla, 793 F. App’x 749, 757 (10th Cir. 2019)

(explaining that a sentencing court may after evaluation “find that certain features of the police

report itself—such as its level of detail, internal consistency, and quality—independently support

the probable accuracy of the relevant information contained therein”); United States v. Ruby, 706
F.3d 1221, 1230 (10th Cir. 2013); United States v. Lloyd, 566 F.3d 341, 346 (3d Cir. 2009); cf.

United States v. Coonce, 932 F.3d 623, 641 (8th Cir. 2019) (explaining that the court “ha[s] been

suspicious” of the reliability of police reports but that the court “assess[es] reliability ‘case-by-

case’” and finding that the Bureau of Prison misconduct reports had sufficient indicia of reliability

so that the court could use them during a capital sentencing (quoting United States v. Johnson,

710 F.3d 784, 789 (8th Cir. 2013))).

       So we must evaluate whether the trial court clearly erred when it found the police report

and allegations in the report sufficiently reliable in this case to support the pattern-of-activity

enhancement. We find it did not.

       The district court found the police report’s own features made it sufficiently reliable for

three reasons. First, it found the information’s source (law enforcement) supported a finding that

the report accurately represented E.J.’s allegations. Second, the allegations’ characteristics—

recounting “very specific” acts and a “specific” number of multiple occasions (four)—supported

the report’s reliability as well. Last, the court found those characteristics alleviated any negative

effect E.J.’s age at the time of those allegations had on the report’s reliability. While Jones may
Case No. 19-1759, United States v. Jones


correctly observe that a declarant’s age may affect a statement’s reliability, the district court

considered that possibility and found it did not overcome the report’s other indicia of reliability.

       The court also found evidence in the record external to the police report’s own features

tended to support the reliability of the report and its allegations. The court found that Jones’s

eventual guilty plea to the lesser offense—the result of the investigation initiated by the police

report—corroborated the information in the police report. In the face of Jones’s weak support for

his position that he never sexually abused his sister—his unsupported assertion that his sister later

recanted the allegation—we cannot find the court clearly erred when it found the police report

more reliable. Reviewing the “entire evidence” does not “le[ave us] with the definite and firm

conviction that” the district court made “a mistake” when it found Jones sexually abused his sister

at least twice. Berringer, 393 F. App’x at 261 (quoting Lalonde, 509 F.3d at 763).

       At least one other court has evaluated whether a district court may rely only on a police

report to establish a sentencing fact. In Padilla, the Tenth Circuit found that it could not uphold

the sentencing court’s factfinding based only on a police report in that case. 793 F. App’x at 757,

762. There, the defendant, Padilla, pleaded guilty to knowingly and intentionally distributing

heroin in violation of 21 U.S.C. § 841(a) and (b)(1)(C). Id. at 750–51. Padilla’s PSR included an

earlier state offense where Padilla allegedly possessed 17.38 grams of methamphetamine and a

.25 caliber pistol during a traffic stop. Id. at 751. The inclusion of the methamphetamine and the

pistol increased Padilla’s base offense level from sixteen to twenty two. Id. at 751–52. Padilla

made written objections to the PSR and argued that “no evidence pertaining to the

methamphetamine and firearm had been provided during discovery, and . . . that the government

had not shown that any relevant evidence was sufficiently reliable to establish the sentencing facts

necessary to support the enhancements at issue.” Id. at 752. The government’s response did not
Case No. 19-1759, United States v. Jones


address Padilla’s reliability concerns. Id. In a later addendum to the PSR, “the Probation Office

responded to [] Padilla’s objection” and explained that a state police report provided evidence of

the methamphetamine and firearm. Id.

       At the sentencing hearing, Padilla again objected to the PSR’s inclusion of the

methamphetamine and the firearm because he claimed “[n]one of that evidence was brought into

this case.” Id. (quoting the sentencing transcript). The government referred the court to its earlier

written response—the one that failed to address Padilla’s reliability concerns. Id. at 753. And the

government at that point “[s]ignificantly . . . did not attempt to enter into evidence th[at] police

report . . . or any other evidence to establish” those facts. Id. But the Padilla district court

overruled Padilla’s objection anyway. Id.

       The Tenth Circuit found that the trial court clearly erred. It explained that the district court

“did not cite any evidence in the record to corroborate” its factfinding during sentencing—that the

defendant possessed 17.38 grams of methamphetamine and a firearm. Id. at 757. The court instead

overruled the defendant’s objection “that there was no reliable evidence to support” the

government’s argument “based on a finding that ‘the . . . police report is sufficiently reliable to

establish a sentencing fact.’” Id. (original alterations omitted) (quoting the sentencing transcript).

And it did so even though no party—even in response to Padilla’s renewed objection during the

sentencing hearing—had introduced that police report into evidence. Id. at 753. Given that, and

the fact that Padilla had “made the government aware of the deficiency in its sentencing evidence,

and yet the government made no effort to cure that deficiency,” the Tenth Circuit reversed the

district court’s sentencing judgment and remanded for resentencing. Id. at 764. It also “limit[ed

its] remand such that the district court must resentence [] Padilla based on the record as it []

st[ood]” at the time of the panel’s review—without the police report. Id.
Case No. 19-1759, United States v. Jones


       But the Padilla court agreed that “some police reports contain sufficient indicia of

reliability to support the probable accuracy of information that they contain[.]” Id. at 757–58. It

explained that a sentencing court could not, however, assume a police report’s reliability and

instead “must [make] a finding that the specific document at issue contains sufficient indicia of

reliability[.]” Id. at 759 (discussing police reports). Sentencing courts “may [also] find that certain

features of the police report itself . . . independently support the probable accuracy of the relevant

information contained therein.” Id. at 757. It thus concluded that in general, sentencing courts

may only use police reports to resolve a disputed sentencing fact where “there is evidence in the

record to corroborate that information, or the specific police report in question is in evidence and

contains sufficient indicia of reliability to support the probable accuracy of the relevant

information.” Id. at 762.

       The sentencing court’s application of the pattern-of-activity enhancement here does not

raise the same concerns that the report did in Padilla. The government did enter the police report

into evidence.4 (See R. 168-3, Police Report, PageID 2426–27.) The district court here also did


       4
         We note that Jones attempted during resentencing to argue that the government could not
“expand the record on a remand” and enter that police report into evidence during resentencing.
(R. 176, Resentencing Tr., PageID 2474.) But the government responded that it could because we
had not limited our remand for resentencing to the original record. We agree. When we remand
for resentencing and do not explicitly “require[] that the district court conduct the resentencing on
the original record[,]” the district court may consider evidence not in the record before
resentencing. United States v. Stout, 599 F.3d 549, 554 (6th Cir. 2010).
        We did not limit the district court’s resentencing to the record that existed at the time of
the appeal. While on appeal, we vacated Jones’s sentence. Jones, 747 F. App’x at 359. Doing
so, we noted that the government during oral argument raised “alternative theories for
enhancement under § 2G2.2(b)(5)” including the possibility of inferring that Jones abused E.J. on
multiple instances based on the offense dates on the charging documents for the 1991 conviction.
Id. But we “decline[d] to resolve such factual disputes on appeal” and explained that “the district
court should consider the government’s alternative arguments for enhancing Jones’s sentence on
remand.” Id. In our instructions to the district court, we simply “remanded [the case] for
resentencing in accordance with this opinion.” Id. at 361. And in fact Jones himself “introduce[d]
Case No. 19-1759, United States v. Jones


not blanketly assume the reliability of all police reports. Instead it tailored its evaluation to the

police report at hand and evaluated that police report’s features. It found that those features

“independently support[ed] the probable accuracy of the relevant information contained therein.”

Padilla, 793 F. App’x at 757. And it even found that other evidence in the record—Jones’s 1991

plea to a lesser offense—corroborated the allegations contained in that police report.

       We cannot find that the district court clearly erred when it concluded the preponderance of

the evidence showed Jones did in fact sexually abuse E.J. at least twice. The district court

appropriately applied the pattern-of-activity enhancement.

                                                 B.

       “[F]ederal courts have no inherent power to award restitution[.]” United States v. Church,

731 F.3d 530, 535 (6th Cir. 2013) (quoting United States v. Evers, 669 F.3d 645, 655–56 (6th Cir.

2012)). So “restitution orders are proper ‘only when and to the extent authorized by statute.’” Id.

(same). Congress has made it mandatory for courts to impose restitution orders “in addition to any

other civil or criminal penalty authorized by law . . . for” §§ 2251(d) and 2252A(a)(2) convictions.

18 U.S.C. § 2259(a). We review the propriety of a restitution order de novo and review the amount

of restitution awarded for an abuse of discretion. Church, 731 F.3d at 535.

       Jones also presents two reasons for vacating the district court’s restitution order. He first

argues against the legality of any restitution order in his case. (Appellant’s Br. at 18–23 (arguing

that his actions did not satisfy the statute’s “threshold requirement” so the district court could not

legally impose any restitution order (quoting Paroline v. United States, 572 U.S. 434, 449

(2014))).) But the government asserts that the panel in Jones’s first appeal issued only a limited

remand to give sufficient reasoning for the restitution amount awarded and “not to determine


new evidence”—psychological evaluation records for mitigation purposes—into the record during
resentencing. (R. 176, Resentencing Tr., PageID 2474.)
Case No. 19-1759, United States v. Jones


whether a restitution award should issue” at all. (Appellee’s Br. at 14.) Whether the government

is correct is ultimately not material, however, because we reject Jones’s argument regardless.

       Before evaluating the merits of Jones’s first argument though, we note that between Jones’s

appeal and his resentencing, Congress amended the restitution statute in December 2018. Neither

party has raised the effect of the amended statutory language, if any, on Jones’s case. Regardless,

Congress’s 2018 amendment has no effect on our resolution of Jones’s first argument. Under

either version of § 2259, and even if Jones could now refute the legality of the district court’s

restitution order, we would still reject his first argument.

       In Paroline, the Supreme Court dealt with facts almost identical to the ones in this case.

There, the petitioner pleaded guilty to a child pornography offense after admitting to possessing

between 150 and 300 images of child pornography (including images of a victim identified as

“Amy”). Paroline, 572 U.S. at 439. The Court evaluated the statute in place before Congress’s

2018 amendment to determine whether and when a district court may impose a restitution order

compensating a child pornography victim for a defendant’s actions.

       Doing so, the Court first found that the statute’s definition of “victim” “plainly suggest[s

a] causation [requirement]” for restitution orders under that provision. Id. at 445. It also found

that the statute’s text included “the requirement of proximate cause” as part of that general

causation requirement. Id. at 446–48 (finding the 1996 provision’s inclusion of a “final catchall

category for ‘any other losses suffered by the victim as a proximate result of the offense’” imposes

“a general proximate-cause limitation” on when “[r]estitution is [] proper” under that statute

(emphasis added) (quoting 18 U.S.C. § 2259(b)(3)(F) (1996))). The Court then grappled with “the

proper standard of causation in fact” and found that while “it is not possible to identify a discrete,

readily definable incremental loss [the defendant] caused, it is indisputable that [the defendant]
Case No. 19-1759, United States v. Jones


was a part of the overall phenomenon that caused [the victim’s] general losses.” Id. at 449, 456–

57. Thus, it concluded § 2259 did apply in petitioner’s case. Id. at 458–59. So under Paroline,

Jones’s argument against the district court’s ability to impose a restitution order fails.

        The 2018 amended statute does not change matters materially in this respect. The

applicable provision in the amended statute retains the same general causal requirement that the

Paroline Court found in the earlier version. § 2259(b)(2), 2259(c)(4). That new text also retains

an explicit reference to a proximate cause requirement like the version that the Paroline court

construed. See id. § 2259(b)(2)(A) (requiring the court to first find the “full amount of the victim’s

losses” resulting from the trafficking offenses); see also id. § 2259(c)(2) (defining “full amount of

the victim’s losses” to include “any costs incurred, or that are reasonably projected to be incurred

in the future, by the victim . . . as a proximate result of all trafficking in child pornography offenses

involving the same victim” (emphasis added)). And Congress explicitly instructs courts to

apportion those losses to defendants “in an amount that reflects the defendant’s relative role in the

causal process that underlies the victim’s losses[.]” Id. § 2259(b)(2)(B). Applying the amended

statute, we would also disagree with Jones’s first argument.

        Under either version of § 2259, Jones’s second argument on the restitution order also fails.

After refuting the legality of any restitution order, Jones challenges the amount of restitution the

district court ordered. He specifically urges us to find that the court abused its discretion in

calculating the restitution amount.

        Before Congress amended the statute, the Supreme Court explained that the district court’s

determination of the proper restitution amount “cannot be a precise mathematical inquiry[.]”

Paroline, 572 U.S. at 459 (explaining that “district courts by necessity ‘exercise discretion in

fashioning a restitution order’” (original alteration omitted) (quoting 18 U.S.C. § 3664(a))). But
Case No. 19-1759, United States v. Jones


it explained that “where multiple defendants [] have ‘contributed to the loss of a victim[,]’ . . . [the

court] may ‘apportion liability among the defendants to reflect [each defendant’s] level of

contribution to the victim’s loss[.]’” Id. (quoting § 3664(h)). And a district court exercises similar

discretion to “[a]ssess[] an individual defendant’s role in the causal process behind a child-

pornography victim’s losses[.]” Id.

       For example, the Supreme Court suggested that “district courts might, as a starting point,

determine the amount of the victim’s losses caused by the continuing traffic in the victim’s images”

(excluding remote losses). Id. at 460. After that, the court may “then set an award of restitution”

for a particular defendant “in consideration of factors that bear on the relative causal significance

of the defendant’s conduct in producing those losses . . . includ[ing] the number of past criminal

defendants found to have contributed to the victim’s general losses[.]” Id. The Court explained

that courts should “do their best to apply the [restitution] statute as written in a workable manner”

to faithfully uphold “the competing principles at stake”—the need to compensate the victims, to

“h[o]ld” defendants “account[able] for the impact of their conduct on those victims,” and to make

“defendants . . . liable for the consequences and gravity of their own conduct, not the conduct of

others.” Id. at 462.

       Under the newly amended language, Congress directs district courts to use a two-step

method to determine the restitution amounts for defendants found trafficking in child pornography.

It directs that “court[s] shall determine the full amount of the victim’s losses that were incurred or

are reasonably projected to be incurred by the victim as a result of the trafficking in child

pornography depicting the victim.” § 2259(b)(2)(A). After that, “the court shall order restitution

in an amount that reflects the defendant’s relative role in the causal process that underlies the

victim’s losses, but which is no less than $3,000.” Id. § 2259(b)(2)(B).
Case No. 19-1759, United States v. Jones


       The district court here accepted “4,462,040 dollars” as Vicky’s “total amount of loss” based

on the “attorney summary on behalf of . . . Vick[y.]”5 (R. 176, Resentencing Tr., PageID 2521.)

The court then divided that total amount by 600 (the total “standing orders for restitution”) to arrive

at the restitution amount “of 7,436 dollars.” (Id. at 2505, 2521.) We cannot say the district court

abused its discretion.6

                                                 III.

       Congress and the sentencing guidelines impose harsh consequences on those who traffic

in child pornography images. Those harsh consequences reflect the perceived continuous harm

child pornography has on its victims. Our job is not to evaluate those policy judgments but to

apply the relevant statutes and sentencing guidelines as written. The district court did just that.

So we AFFIRM.




       5
          Jones argues that the district court abused its discretion when arrived at that value for the
total loss amount because it had during the sentencing hearing mentioned a “3.2 million loss[.]”
(Appellant’s Br. at 25 (quoting R. 176, Resentencing Tr., PageID 2508).) But looking at the
sentencing transcript, it’s clear that the sentencing court raised that earlier loss figure as a
hypothetical and recognized that figure represented only Vicky’s medical losses and not her total
loss. Before the language Jones quotes, the district court suggested “maybe a reasonable approach
is to take the total cost which is alleged here to be something like 3.26 million dollars in I think
just aggregated medical costs and” to divide that value by the total standing orders for restitution.
(R. 176, Resentencing Tr., PageID 2504–05 (emphasis added).) But the district court explained
later that it found Vicky’s total loss based on the attorney’s summary on behalf of Vicky and then
used the methodology she earlier suggested—dividing the loss amount by the total standing orders.
The district court did not abuse its discretion.
       6
          We briefly note the amended statute also requires that “[a] victim’s total aggregate
recovery pursuant to this section shall not exceed the full amount of the victim’s demonstrated
losses.” § 2259(b)(2)(C). The district court made no mention of whether the victim had already
received restitution in the full amount of her losses, such that further payments to the victim should
be terminated, as the statute appears to require. That said, record evidence on Vicky’s losses shows
that she has received only $858,093.85 out of a $4,462,040.96 aggregate loss amount. See id. And
Jones presents no evidence to the contrary. So if the district court made any error, it is not plain.
And in any event, no error affected Jones’s substantial rights.
Case No. 19-1759, United States v. Jones


       KAREN NELSON MOORE, Circuit Judge, concurring in part and dissenting in part.

The majority directs an empty nod toward the principle that “[w]e do not endorse the regular use

of police reports as evidence in sentencing determinations.” Maj. Op. at 12 (quoting United States

v. Jackson, 477 F. App’x 377, 379 (6th Cir. 2012)). It then proceeds to uphold the district court’s

enhancement of Tommy Lee Jones’s sentence based on a few lines of text from a thirty-year-old,

uncorroborated police report that investigated an alleged rape for which Jones was not ultimately

convicted. Because the district court’s reliance on this unreliable police report was clearly

erroneous, I dissent from the majority’s affirmance of Jones’s sentence.1

                                                ***

       In resentencing Jones, the district court in this case concluded that a five-level enhancement

applied because Jones had “engaged in a pattern of activity involving the sexual abuse or

exploitation of a minor.” U.S.S.G. § 2G2.2(b)(5). This conclusion was based solely on the district

court’s review of a 1990 police report from a different case, investigating an incident of sexual

misconduct, that stated the following:

       Th[e] victim [Jones’s sister] also stated to Officer Berg #1380, that another brother,
       who is the named suspect [Jones], would take her into the bathroom, then take out
       his penis and this male would have the victim touch his penis. This male also made
       the victim lay down in the bedroom and would fondle the victim while the victim
       touched him. The victim stated it happened twice last year and twice this year.

R. 168-3 (Police Rep. at 7) (Page ID #2426). The district court provided four reasons for relying

on this report in applying the enhancement. First, the report was “very specific.” R.176 (Resent’g

Hr’g Tr. at 21) (Page ID #2487). Second, “it refers not to one, but multiple occasions and the

number of times is fairly specific as well.” Id. Third, “[a]lthough [Jones] was not convicted of

these acts,” he later pleaded guilty to gross sexual imposition. Id. Fourth, “law enforcement


       1
        I concur in the majority’s conclusion that the district court did not abuse its discretion in
imposing an order of restitution.
Case No. 19-1759, United States v. Jones


officers are charged with the responsibility of accurately transmitting statements,” so the report

should be credited. Id. at 22 (Page ID #2488). On this basis, the district court applied the sentence

enhancement.

       Despite its shaky constitutional foundation, see United States v. Bell, 808 F.3d 926, 928

(D.C. Cir. 2015) (Kavanaugh, J., concurring in the denial of rehearing en banc), the rule permitting

a district court to increase a defendant’s sentence based on facts no court or jury has found to exist

beyond a reasonable doubt is well established. Still, due process requires that the factual findings

supporting sentencing “have some minimal indicia of reliability.” United States v. Silverman,

976 F.2d 1502, 1504, 1506 (6th Cir. 1992) (en banc); see United States v. Hunt, 487 F.3d 347, 352

(6th Cir. 2007) (at sentencing, co-conspirators’ statements “required, as hearsay, sufficient indicia

of reliability in order to support the district court’s conclusion”). The question on appeal is whether

the district court’s exclusive reliance on an old police report in applying the pattern-of-activity

enhancement was clearly erroneous. I believe it was for four reasons.

       First, as an initial matter, we have explicitly discounted the reliability of police reports for

sentencing purposes. In United States v. Jones, 453 F.3d 777 (6th Cir. 2006), for example, when

comparing prosecutorial complaints with police reports, this court determined that complaints bore

“substantially greater indicia of reliability than mere police reports, which are not filed in court,

are not sworn to, and are developed for an investigatory purpose.”2 Id. at 780; see also United

States v. Bell, 785 F.2d 640, 644 (8th Cir. 1986) (“While police reports may be demonstrably

reliable evidence of the fact that an arrest was made, they are significantly less reliable evidence

of whether the allegations of criminal conduct they contain are true.”) (citing United States v.

Pattman, 535 F.2d 1062 (8th Cir. 1976)). Law-enforcement officers may be “charged with the


       2
         That our assessment of police reports’ reliability appeared in a discussion of whether
certain documents met the Shepard standard makes it no less persuasive here.
Case No. 19-1759, United States v. Jones


responsibility of accurately transmitting statements,” R. 176 (Resent’g Hr’g Tr. at 22) (Page ID

#2488), but the grave consequences of sentencing demand a justification less rosy-eyed than this

one for trusting such reports.

       Second, the hearsay statements in the police report in this case were not externally

corroborated. “[C]orroborating evidence can provide [hearsay] statements with a sufficient indicia

of reliability.” United States v. Al-Cholan, 610 F.3d 945, 955 (6th Cir. 2010) (alterations in

original) (quoting United States v. Manis, 344 F. App’x 160, 166 (6th Cir. 2009)). In Al-Cholan,

for example, a witness’s testimony that the defendant had admitted to wide-ranging illicit sexual

activity was corroborated by audio tape recordings of the defendant admitting to certain acts. Id.

Corroboration figured prominently in the two cases cited by the government as well. In United

States v. Paull, 551 F.3d 516 (6th Cir. 2009), we upheld the district court’s application of the

pattern-of-activity enhancement based, in part, on corroborated allegations in a letter submitted by

an alleged victim. Specifically, the district court had relied upon “testimony from the probation

officer assigned to the case that recounted telephone interviews with [this victim] and several of

his family members” in concluding that the allegations were credible. Id. at 521. And in United

States v. Miller, 755 F. App’x 440 (6th Cir. 2018), we upheld a pattern-of-activity enhancement

based on a victim’s statements that had been corroborated in a videotaped statement by her brother.
Id. at 443; see id. (“Our prior cases underscore the point that context and corroboration can serve

as indicators of the reliability of a victim statement used to enhance a sentence for a pattern of

sexual abuse.”). In stark contrast here, there is no corroboration—zero—of what Jones’s now-

deceased sister supposedly told a police officer three decades ago.

       Third, unlike the externally corroborated victim statements at issue in the cases mentioned,

the police report in this case did not include a self-authored victim statement at all—it was written
Case No. 19-1759, United States v. Jones


in the third person by a police officer who did not interview the victim. Cf. United States v. Pirosko,

787 F.3d 358, 373 (6th Cir. 2015) (pattern-of-activity enhancement upheld based on corroborated,

out-of-court letters submitted by the defendant’s two victim-daughters); United States v.

Chapman-Sexton, 758 F. App’x 437, 442 (6th Cir. 2018), cert. denied, 139 S. Ct. 2731 (2019);

United States v. Hammond, 637 F. App’x 897, 903 (6th Cir. 2016) (pattern-of-activity

enhancement upheld based, in part, on victim’s own statements included in PSR in relation to prior

conviction). Here, the officer who actually interviewed the victim was not the one to write the

police report, see R. 168-3 (Police Rep. at 7–8) (Page ID #2426–27) (Officer Michael E. Gibbs’s

narrative regarding comments that were allegedly made by the victim to Officer Pamela Berg),

and the district court did not hear any testimony from any of the officers on the scene, cf. Manis,

344 F. App’x at 166. Unlike the videotaped statements at issue in Miller, or the self-authored

letters at issue in Paull or Pirosko, the police report in this case represents one officer’s description

of what another officer allegedly heard from an eight-year-old child.

        Fourth, the fact that Jones ultimately pleaded guilty to some offense based on this conduct

does not substantiate the statements in the police report indicating that Jones committed multiple

instances of sexual abuse against his sister, a critical element of the pattern-of-activity

enhancement. The record contains no evidence regarding the facts to which Jones pleaded, for

instance whether he admitted to multiple instances of abuse; it confirms only that he was charged

with attempted rape, see R. 168-2 (Indictment) (Page ID #2415), but pleaded guilty to gross sexual

imposition in 1991, see R. 168-2 (Journal Entry) (Page ID #2419). As we already explained in

granting Jones relief on his first appeal:

        [N]othing in the [presentence] report indicates that Jones’s prior conviction
        involved multiple instances of abuse. Indeed, nothing in the charging documents
        establishes that Jones’s guilty plea involved multiple instances of abuse, and there
Case No. 19-1759, United States v. Jones


       was not testimony at trial establishing whether the offense involved two or more
       instances of sexual abuse.

United States v. Jones, 747 F. App’x 348, 359 (6th Cir. 2018).3 It is true that the indictment and

bill of particulars, which preceded Jones’s guilty plea to a modified offense, stated that the “date

of offense” occurred within a period of time rather than on one day, R. 168-2 (Indictment) (Page

ID #2414); R. 168-2 (Bill of Particulars) (Page ID #2416), which could suggest that Jones

committed multiple offenses within this time period. But if anything, a discrepancy between the

time periods identified in the police report and in the subsequent indictment makes it less clear

whether Jones’s conviction was based on a theory of multiple instances of abuse. The police

report, which was created on August 25, 1990, R. 168-3 (Police Rep. at 1) (Page ID #2426),

indicates that the victim stated that the abuse “happened twice last year [1989] and twice this year

[1990].” Id. But the indictment states that the “date of offense” was “January 1, 1990 to August

23, 1990,” R. 168-2 (Indictment) (Page ID #2414), seemingly omitting the conduct that allegedly

occurred in 1989. In any event, nothing in Jones’s guilty plea for gross sexual imposition admitted

to committing multiple instances of abuse, nor has the government adduced any other evidence

from the prior conviction to show that the abuse occurred multiple times.

       Thus, the sole piece of evidence in the record supporting the conclusion that Jones

previously committed multiple instances of sexual abuse or exploitation of a minor is the police

report. And not just any police report, but one that is thirty years old, that lacks any external

corroboration, that does not include an actual victim statement, that was not composed by the

officer interviewing the victim, and that did not clearly lead to a conviction for serial abuse. I am




       3
        This passage hardly represents this court “suggest[ing] other grounds for the
enhancement,” as the government characterizes it. Appellee Br. at 5.
Case No. 19-1759, United States v. Jones


unwilling to endorse the lengthening of an already lengthy, mandatory-minimum sentence based

on such threadbare evidence.

       For these reasons, as to the pattern-of-activity enhancement, I dissent.